                                                                        Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 1 of 24 Page ID #:92




                                                                             1 PATRIC HOOPER (State Bar No. 57343)
                                                                               E-Mail: phooper@health-law.com
                                                                             2 BRIDGET A. GORDON (State Bar No. 287098)
                                                                               E-Mail: bgordon@health-law.com
                                                                             3 HOOPER, LUNDY & BOOKMAN, P.C.
                                                                               1875 Century Park East, Suite 1600
                                                                             4 Los Angeles, California 90067-2517
                                                                               Telephone: (310) 551-8111
                                                                             5 Facsimile: (310) 551-8181
                                                                             6 Attorneys for Plaintiff AGENDIA, INC.
                                                                             7
                                                                             8                             UNITED STATES DISTRICT COURT
                                                                             9          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                                                            10
                                                                            11 AGENDIA INC.,                              Case No. 8:19-cv-00030-DOC-DFM
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12
                                                                                                 Plaintiff,               The Hon. David O. Carter
                                                                            13
                                                                                         vs.                              PLAINTIFF’S MEMORANDUM OF
                                                                            14
                                                                                                                          POINTS AND AUTHORITIES IN
                                                                            15 ALEX AZAR, SECRETARY OF                    SUPPORT OF MOTION FOR
                                                                               HEALTH AND HUMAN SERVICES,                 SUMMARY JUDGMENT
                                                                            16
                                                                            17                   Defendant.               Date: February 10, 2020
                                                                            18                                            Time: 8:30 a.m.
                                                                                                                          Ctrm: 9D
                                                                            19
                                                                            20                                            Trial Date:      None Set

                                                                            21
                                                                            22
                                                                            23
                                                                            24
                                                                            25
                                                                            26
                                                                            27
                                                                            28

                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                                        Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 2 of 24 Page ID #:93


                                                                                                                          TABLE OF CONTENTS                                                            Page
                                                                             1
                                                                             2 I.        INTRODUCTION ............................................................................................. 1
                                                                             3
                                                                               II.       THE RELEVANT MEDICARE STATUTES AND REGULATIONS. .......... 2
                                                                             4
                                                                                         A.       General Provisions .................................................................................. 2
                                                                             5
                                                                                         B.       The Medicare Appeal Process ................................................................ 6
                                                                             6
                                                                             7 III.      THE FACTS ...................................................................................................... 8
                                                                             8           A.       Background ............................................................................................. 8
                                                                             9           B.       The MAC Policies at Issue. .................................................................... 8
                                                                            10
                                                                                         C.       Agendia’s BluePrint and TargetPrint Tests and the
                                                                            11                    Administrative Appeals Regarding Them ............................................ 10
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12                    1.       Background ................................................................................. 10
                                                                            13
                                                                                                  2.       The Two Administrative Appeals............................................... 10
                                                                            14
                                                                                                  3.       The Requests for Expedited Access to Judicial Review ............ 11
                                                                            15
                                                                            16 IV.       ARGUMENT .................................................................................................. 12

                                                                            17           A.       Standard and Availability of Judicial Review. ..................................... 12
                                                                            18           B.       Jurisdiction ............................................................................................ 13
                                                                            19           C.       Jurisdiction Exists to Decide the Collateral Legal Issues
                                                                            20                    Regardless of Whether 42 U.S.C. Section 1395ff(b)(2)(C)(i)(II)
                                                                                                  Applies. ................................................................................................. 14
                                                                            21
                                                                            22           D.       The Delegation Issue. ............................................................................ 15

                                                                            23           E.       The MAC Policies May Not Be Implemented Here, Because
                                                                                                  They Were Not Promulgated as Regulations, and, thus, the ALJs
                                                                            24                    Acted Without Observance of the Procedure Required by Law........... 16
                                                                            25
                                                                                         F.       The ALJ’s February 15 and 27, 2019 Decisions Are Ultra Vires ........ 17
                                                                            26
                                                                                 V.      CONCLUSION ............................................................................................... 18
                                                                            27
                                                                            28
                                                                                                                                               i
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                                        Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 3 of 24 Page ID #:94


                                                                                                                         TABLE OF AUTHORITIES                                                       Page
                                                                             1
                                                                             2 Federal Cases
                                                                             3 AHA v. Burwell,
                                                                             4   209 F. Supp. 3d 221 (D.D.C. 2016) ....................................................................... 7
                                                                             5 Azar v. Allina Health Servs.,
                                                                                   139 S. Ct. 1804 (2019)........................................................................................ 3, 5
                                                                             6
                                                                             7 Daniel Freeman Memorial Hospital v. Schweiker,
                                                                                   656 F.2d 473 (9th Cir. 1981) ............................................................................... 14
                                                                             8
                                                                               Family Rehab, Inc. v. Azar,
                                                                             9
                                                                                   886 F.3d 496 (5th Cir. 2018) ............................................................................... 15
                                                                            10
                                                                               Int’l Rehabilitative Scis., Inc. v Sebelius,
                                                                            11
HOOPER, LUNDY & BOOKMAN, P.C.




                                                                                   688 F.3d 994 (9th Cir. 2012) ................................................................................ 12
                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12
                                                                               Powderly v. Schweiker,
                                                                            13     704 F.2d 1092 (9th Cir. 1983) .............................................................................. 14
                                                                            14 Texas v. United States,
                                                                            15    300 F. Supp. 3d 810 (N.D. Tex. 2018) ................................................................ 16
                                                                            16 Yale New Haven v. Azar,
                                                                            17    2019 U.S. Dist. LEXIS 124628 (D.D.C. July 25, 2019) ..................................... 15

                                                                            18
                                                                            19 Federal Statutes
                                                                            20 5 U.S.C. § 553 (Administrative Procedure Act) ................................................. passim
                                                                            21
                                                                               5 U.S.C. § 706............................................................................................................ 12
                                                                            22
                                                                            23
                                                                            24
                                                                            25
                                                                            26
                                                                            27
                                                                            28
                                                                                                                                               i
                                                                                   PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                  IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                                        Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 4 of 24 Page ID #:95


                                                                                                                    TABLE OF AUTHORITIES (cont.)                                                        Page
                                                                             1
                                                                             2 Federal Statutes (con’t)
                                                                             3
                                                                               42 U.S.C.
                                                                             4    § 405(g)............................................................................................................. 7, 12
                                                                                  § 1395 ..................................................................................................................... 3
                                                                             5
                                                                                  § 1395ff(a) .............................................................................................................. 7
                                                                             6    § 1395ff(b) .............................................................................................................. 7
                                                                                  § 1395ff(b)(1)(A).............................................................................................. 7, 12
                                                                             7
                                                                                  § 1395ff(b)(2)(A).................................................................................................. 13
                                                                             8    § 1395ff(b)(2)(B) ................................................................................................. 13
                                                                             9    § 1395ff(b)(2)(C)(i)(II) .............................................................................. 7, 13, 14
                                                                                  § 1395ff(f)(1)(B)..................................................................................................... 5
                                                                            10    § 1395ff(f)(2)(B)..................................................................................................... 4
                                                                            11    § 1395hh ..................................................................................................... 1, 14, 17
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181




                                                                                  § 1395hh(a)(2) ........................................................................................................ 5
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12    § 1395hh(a)(2) ...................................................................................................... 16
                                                                            13    § 1395hh(a)(4) .................................................................................................. 6, 16
                                                                                  §§ 1395j -1395x ...................................................................................................... 3
                                                                            14    § 1395kk-1(a)(4) ..................................................................................................... 4
                                                                            15    § 1395kk-1(d) ......................................................................................................... 9
                                                                                  § 1395m-1(d)(5) ................................................................................................... 10
                                                                            16    § 1395u(a) ............................................................................................................... 3
                                                                            17    § 1395x(s)(3) .......................................................................................................... 3
                                                                                  § 1395y(a)(1)(A)..................................................................................................... 4
                                                                            18    § 1395y(a)(6) .......................................................................................................... 4
                                                                            19    § 1395y(l)(3) ........................................................................................................... 5
                                                                                  § 1395y(l)(5) ......................................................................................................... 17
                                                                            20
                                                                            21
                                                                            22
                                                                            23
                                                                            24
                                                                            25
                                                                            26
                                                                            27
                                                                            28
                                                                                                                                                 ii
                                                                                   PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                  IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                                        Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 5 of 24 Page ID #:96


                                                                                                                     TABLE OF AUTHORITIES (cont.)                                                        Page
                                                                             1
                                                                             2 Federal Regulations
                                                                             3
                                                                               42 C.F.R.
                                                                             4    § 400. ...................................................................................................................... 3
                                                                                  § 400.202 ................................................................................................................ 3
                                                                             5
                                                                                  §§ 405.900-405.1140 .............................................................................................. 7
                                                                             6    § 405.1062 .............................................................................................................. 4
                                                                                  § 410. ...................................................................................................................... 3
                                                                             7
                                                                                  § 410.32(a) .............................................................................................................. 4
                                                                             8    § 411.15(k)(1) ......................................................................................................... 4
                                                                             9    § 1062(a) ................................................................................................................. 6
                                                                                  § 1062(c) ................................................................................................................. 7
                                                                            10
                                                                               78 Fed. Reg. 43350, July 19, 2013 ............................................................................ 10
                                                                            11
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 Other Authorities
                                                                            13 H.R. Conf. Rep. No. 1012, 99th Cong., 2d Sess. (1986)............................................. 5
                                                                            14 “Local Coverage Determinations Create Inconsistencies in Medicare
                                                                            15    Coverage,” January 2014 accessible at
                                                                                  https://oig.hhs.gov/oei/reports/oei-01-11-00500.pdf.............................................. 8
                                                                            16
                                                                               Medicare Integrity Manual, § 13.1.3 (rev. 473, Issued: 06-21-13,
                                                                            17    Effective: 01-15-13, Implementation: 01-15-13), accessible at
                                                                            18    https://www.cms.gov/Regulations-and-
                                                                                  Guidance/Guidance/Transmittals/Downloads/R473PI.pdf .................................... 6
                                                                            19
                                                                            20 Medicare Prescription Drug, Improvement, and Modernization Act of
                                                                                  2003, Pub. L. No. 108-173 § 935, 117 Stat. 2066, 2407 .................................... 5, 8
                                                                            21
                                                                               “Molecular Diagnostic Program (MolDX), Coverage, Coding, and
                                                                            22    Pricing Standards and Requirements (M00106),” accessible at
                                                                            23    https://palmettogba.com/Palmetto/moldx.Nsf/files/MolDX_Manual.
                                                                                  pdf/$File/MolDX_Manual.pdf ............................................................................... 9
                                                                            24
                                                                            25 “Summary of Significant Changes to the Medicare Program Integrity
                                                                                  Manual Chapter 13 – Local Coverage Determinations,” accessible at
                                                                            26    https://www.cms.gov/newsroom/fact-sheets/summary-significant-
                                                                            27    changes-medicare-program-integrity-manual-chapter-13-local-
                                                                                  coverage .................................................................................................................. 6
                                                                            28
                                                                                                                                           iii
                                                                                   PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                  IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                                        Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 6 of 24 Page ID #:97




                                                                             1 I.        INTRODUCTION
                                                                             2           This case involves the same substantive Medicare coverage issues decided by
                                                                             3 this Court on October 29, 2019, in the related case of Agendia, Inc. v. Azar, 19-cv-
                                                                             4 00074. In that case, the Court granted Agendia Inc.’s (“Agendia”) motion for
                                                                             5 summary judgment on the grounds that the Medicare Local Coverage Determination
                                                                             6 (“LCD”) L32288 at issue was not enforceable because it was not enacted as a
                                                                             7 Medicare regulation, as required by 42 U.S.C. section 1395hh. The LCD denies
                                                                             8 Medicare coverage of the molecular diagnostic testing at issue because the testing
                                                                             9 had not been approved under the MolDX process, which like the LCD, itself, was
                                                                            10 established by a private contractor (Palmetto GBA) rather than by the Secretary of
                                                                            11 Health and Human services (“Secretary”) or his governmental sub-agency, the
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 Centers for Medicare and Medicaid Services (“CMS”).
                                                                            13           However, the procedural posture of the two court cases is different. In the
                                                                            14 previously decided case, the Secretary’s Administrative Law Judge (“ALJ”) had
                                                                            15 ruled favorably to Agendia on the Medicare coverage issue for 86 different
                                                                            16 Medicare beneficiaries, notwithstanding the fact that LCD L32288 mandated the
                                                                            17 denial of coverage. However, the Medicare Appeals Council (“Appeals Council”)
                                                                            18 of the Secretary’s Departmental Appeals Board (“DAB”) reversed the ALJ’s fully
                                                                            19 favorable decision, because the ALJ did not afford substantial deference to LCD
                                                                            20 L32288. On October 29, 2019, the Court remanded the matter to the Appeals
                                                                            21 Council for further proceedings in light of the Court’s ruling on LCD L32288.
                                                                            22           In the instant case, two different ALJs in two different administrative appeals
                                                                            23 involving the same issues for more than 400 Medicare beneficiaries ruled against
                                                                            24 Agendia on the Medicare coverage issue as a result of giving substantial deference
                                                                            25 to LCD L32288. For example, in her October 30, 2018 decision, ALJ Jeannie
                                                                            26 Bartlett repeated the identical language to deny Medicare coverage for each
                                                                            27 laboratory test furnished by Agendia at the request of the patients’ doctors to 181
                                                                            28 different Medicare beneficiaries residing across the Country, each of whom suffered
                                                                                                                          1
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                                        Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 7 of 24 Page ID #:98




                                                                             1 from breast cancer. For each beneficiary, ALJ Bartlett ruled that “[b]ased on the
                                                                             2 evidence presented, historical information and medical documentation, the tests did
                                                                             3 not comply with LCD L32288.” Plaintiff’s Statement of Uncontroverted Facts and
                                                                             4 Conclusions of Law (“Plaintiff’s Statement”), ¶ 24.
                                                                             5           In the other administrative appeal, ALJ Michael Cianci deferred to LCD
                                                                             6 L32288 to deny Medicare coverage for laboratory tests rendered by Agendia to 227
                                                                             7 Medicare beneficiaries. (However, he chose not to follow the LCD for tests
                                                                             8 performed for four other beneficiaries.) Plaintiff’s Statement, ¶ 24.
                                                                             9           Because the two ALJs relied on LCD L32288 to disallow coverage for tests
                                                                            10 furnished to 408 Medicare beneficiaries suffering from breast cancer, and because
                                                                            11 Agendia contends LCD L32288 is unenforceable as a matter of law, Agendia timely
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 sought expedited access to judicial review as authorized by statute. Hooper Dec. ¶
                                                                            13 2. And, since the Secretary’s DAB did not rule on the request within the
                                                                            14 Congressionally-mandated 60 days for doing so, Agendia sought judicial review of
                                                                            15 the purely legal questions presented by filing the complaint in the instant matter on
                                                                            16 January 7, 2019.1
                                                                            17           As it did in the previously decided case, Agendia now moves this Court to
                                                                            18 grant summary judgment in its favor ordering the Secretary to set aside the two
                                                                            19 unfavorable ALJ decisions on the grounds they are based on Medicare coverage
                                                                            20 policies that are invalid, because the policies (1) were established by private
                                                                            21 contractors rather than by Congress or the Secretary; and (2) were not enacted under
                                                                            22 the procedures the Secretary is required to use to enact Medicare regulations.
                                                                            23 II.       THE RELEVANT MEDICARE STATUTES AND REGULATIONS.
                                                                            24           A.      General Provisions
                                                                            25           Medicare is the federal health insurance program for the aged and disabled.
                                                                            26   1
                                                                                 To avoid multiple actions, Agendia has proposed that the Secretary agree to be
                                                                            27 bound by ultimate outcome in case no. 19-cv-00074 for the instant case and for four
                                                                            28 other pending administrative appeals. However, the Secretary has refused to do so.
                                                                                                                        2
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                                        Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 8 of 24 Page ID #:99




                                                                             1 42 U.S.C. §§ 1395 et seq. and 42 C.F.R. Part 400 et seq. Medicare is the largest
                                                                             2 federal program after Social Security. It affects nearly one-fifth of the nation’s
                                                                             3 population. Even “seemingly modest modifications to the program can affect the
                                                                             4 lives of millions.” Thus, public participation in the process for enacting and
                                                                             5 changing Medicare policy is of critical importance. Azar v. Allina Health Servs.,
                                                                             6 139 S. Ct. 1804, 1808 (2019) (“Allina”).
                                                                             7           Of relevance here is Part B of the Medicare Program, known as the
                                                                             8 “supplementary medical insurance program” (“Medicare Part B”). 42 U.S.C. §§
                                                                             9 1395j -1395x and 42 C.F.R. Part 410 et seq. Medicare Part B covers “medical and
                                                                            10 other health care services,” including physician services and clinical laboratory
                                                                            11 services. “Diagnostic laboratory tests” are specifically included in the definition of
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 “medical and other healthcare services,” and thus, are within the scope of covered
                                                                            13 Medicare Part B benefits under 42 U.S.C. section 1395x(s)(3). Independent clinical
                                                                            14 laboratories, such as Agendia, may be certified as “suppliers” of Medicare Part B
                                                                            15 services. 42 C.F.R. § 400.202.
                                                                            16           The Secretary administers the Medicare Program through CMS, a
                                                                            17 governmental agency. However, pursuant to 42 U.S.C. section 1395u(a), CMS, in
                                                                            18 turn, contracts with Medicare Administrative Contractors (“MACs”) to administer
                                                                            19 substantial portions of Medicare Part B. Section 1395u(a) states that Medicare Part
                                                                            20 B “shall be conducted through contracts with medicare (sic) administrative
                                                                            21 contractors under section 1395kk-1 of this title.” Thus, Congress and the Secretary
                                                                            22 have delegated considerable Medicare Part B regulatory responsibilities to MACs,
                                                                            23 including allowing these private contractors to perform discretionary functions, such
                                                                            24 as establishing Medicare Part B coverage policies, like those applied by the Council
                                                                            25 here.
                                                                            26           Indeed, as explained below, Congress, the Secretary, and CMS had little, if
                                                                            27 anything, to do with the policymaking or the decision making at issue. The only
                                                                            28 governmental officials involved in the decision making process in this case were the
                                                                                                                         3
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                                  Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 9 of 24 Page ID #:100




                                                                             1 two ALJs, who were required to give “substantial deference” to the Medicare
                                                                             2 coverage policies established by the MAC, a private, non-governmental contractor,
                                                                             3 under 42 C.F.R. section 405.1062 (ALJs and the DAB’s Appeals Council “will give
                                                                             4 substantial deference” to LCDs).
                                                                             5           Medicare Part B is a “defined benefit program.” Diagnostic laboratory tests
                                                                             6 are among the benefits mandated by Congress. To be covered and paid by
                                                                             7 Medicare, a diagnostic laboratory test must be ordered by a physician who is
                                                                             8 treating the beneficiary, and who uses the test results in the management of the
                                                                             9 patient’s specific medical condition. See 42 C.F.R. § 410.32(a) (all diagnostic
                                                                            10 laboratory tests must be ordered by the physician who is treating the beneficiary).
                                                                            11           Congress has determined that certain specific services and procedures are not
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 to be covered as a benefit of the Medicare program. In addition to these specific
                                                                            13 exclusions, such as personal comfort items (42 U.S.C. section 1395y(a)(6)), the
                                                                            14 controlling statute generally “excepts” from coverage “items and services that are
                                                                            15 not reasonable and necessary for the diagnosis or treatment of illness or injury or to
                                                                            16 improve the functioning of a malformed body member.” 42 U.S.C. §
                                                                            17 1395y(a)(1)(A). This general statutory provision is embodied in the Secretary’s
                                                                            18 duly enacted regulations at 42 C.F.R. section 411.15(k)(1) (services that are not
                                                                            19 reasonable and necessary for the diagnosis or treatment of illness or injury or to
                                                                            20 improve the functioning of a malformed body member are excluded from coverage).
                                                                            21           Pursuant to 42 U.S.C. section 1395kk-1(a)(4), effective 2003, Congress
                                                                            22 expressly delegated to MACs the “function of developing local coverage
                                                                            23 determinations, as defined in section 1395ff(f)(2)(B) of this title.” A local coverage
                                                                            24 determination (“LCD”) is defined in this latter statutory provision as a determination
                                                                            25 of whether or not a particular item or service is covered on a contractor-wide basis
                                                                            26 under Section 1395y(a)(1)(A).2
                                                                            27
                                                                                 2
                                                                            28     Medicare Part B was previously administered by private contractors called
                                                                                 (footnote continued)
                                                                                                                         4
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                             Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 10 of 24 Page ID #:101




                                                                             1           In contrast to LCDs, the Secretary, as opposed to MACs, is responsible for
                                                                             2 developing National Coverage Determinations (“NCDs”). An NCD is a
                                                                             3 “determination by the Secretary with respect to whether or not a particular item or
                                                                             4 service is covered nationally.” 42 U.S.C. § 1395ff(f)(1)(B). As discussed below,
                                                                             5 while characterized as “local,” rather than national, the LCD and the other MAC
                                                                             6 policies at issue here effectively have national impact on clinical laboratories like
                                                                             7 Agendia.
                                                                             8           CMS establishes NCDs through a process similar to that required under the
                                                                             9 notice and comment rulemaking provisions of the Administrative Procedure Act
                                                                            10 (“APA”), 5 U.S.C. section 553. See 42 U.S.C. § 1395y(l)(3), requiring the Secretary
                                                                            11 to provide a public comment period, including publishing a proposed draft of any
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 NCD and to respond publicly to comments received. Thus, the Secretary does not
                                                                            13 have to promulgate NCDs as regulations even though NCDs establish or change the
                                                                            14 legal standards governing the scope of Medicare benefits. See 42 U.S.C. §
                                                                            15 1395hh(a)(2).3
                                                                            16           As the Supreme Court recently explained in Allina, under Section
                                                                            17 1395hh(a)(2), no statement of Medicare policy or other Medicare requirement that
                                                                            18 establishes or changes a legal standard governing, among other things, the scope of
                                                                            19 Medicare services may take effect unless the Secretary promulgates it as a
                                                                            20
                                                                            21
                                                                            22 “carriers,” and Part A was administered by “fiscal intermediaries.” In 2003, MACs
                                                                            23 replaced carriers and fiscal intermediaries under the provisions of the Medicare
                                                                               Prescription Drug, Improvement, and Modernization Act of 2003 (“MMA”), Pub. L.
                                                                            24 No. 108-173 § 935, 117 Stat. 2066, 2407.
                                                                            25 3 According to a Conference Report, the Secretary’s process for promulgating
                                                                            26 NCDs “is designed to assure consultation with the medical and scientific community
                                                                               and the general public.” Thus, Congress believed the APA procedure of publishing
                                                                            27 proposed final regulations in the Federal Register did “not seem essential.” H.R.
                                                                                                         th
                                                                            28 Conf. Rep. No. 1012, 99 Cong., 2d Sess. 350-51 (1986).
                                                                                                                            5
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                             Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 11 of 24 Page ID #:102




                                                                             1 regulation.4
                                                                             2           As discussed below, notwithstanding this mandate, MACs do not enact LCDs
                                                                             3 or other policies as regulations even though these MAC policies establish legal
                                                                             4 standards governing the scope of Medicare benefits. Also, during the period at issue
                                                                             5 here (2011-2013) in enacting LCDs and other policies, MACs did not use the
                                                                             6 processes employed by the Secretary to enact NCDs.
                                                                             7           B.      The Medicare Appeal Process
                                                                             8           As indicated above, LCDs are not promulgated by the Secretary or CMS as
                                                                             9 regulations. Instead, MACs, themselves, internally establish such policies “by
                                                                            10 considering medical literature, the advice of local medical societies and medical
                                                                            11 consultants, public comments, and comments from the medical community.” See
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 Medicare Integrity Manual, § 13.1.3 (rev. 473, Issued: 06-21-13, Effective: 01-15-
                                                                            13 13, Implementation: 01-15-13), accessible at https://www.cms.gov/Regulations-and-
                                                                            14 Guidance/Guidance/Transmittals/Downloads/R473PI.pdf.5
                                                                            15           While this same CMS manual provision characterizes LCDs as “educational
                                                                            16 tools” to “provide guidance to the public and medical community within their
                                                                            17 jurisdictions,” in reality, LCDs are binding on Medicare suppliers and beneficiaries,
                                                                            18 as shown by the circumstances of this case. This is so, because the Secretary
                                                                            19 requires his ALJs and the Council to give MAC policies “substantial deference” in
                                                                            20 the Medicare administrative appeal process under 42 C.F.R. section 405.1062(a),
                                                                            21
                                                                            22   4
                                                                                  Under Section 1395hh(a)(4), if a requirement is not the “logical outgrowth” of a
                                                                            23 rule that was published pursuant to the APA, it cannot be implemented until it is
                                                                               enacted under rulemaking requirements.
                                                                            24 5
                                                                                 In 2018, CMS revised this manual provision “to improve transparency in the LCD
                                                                            25 process.” See “Summary of Significant Changes to the Medicare Program Integrity
                                                                            26 Manual Chapter 13 – Local Coverage Determinations,” accessible at:
                                                                               https://www.cms.gov/newsroom/fact-sheets/summary-significant-changes-
                                                                            27 medicare-program-integrity-manual-chapter-13-local-coverage. These changes are
                                                                            28 too little, too late for the policies established in this case years ago.
                                                                                                                           6
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                             Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 12 of 24 Page ID #:103




                                                                             1 which was enacted in 2005. And, in a Medicare supplier’s claim appeal, such as
                                                                             2 that here, an ALJ and the Council may not set aside or review the validity of an
                                                                             3 LCD. See 42 C.F.R. § 405.1062(c), which was also enacted in 2005.
                                                                             4           Notwithstanding the fact that an ALJ and the Council must substantially defer
                                                                             5 to LCDs and are prohibited from reviewing the validity of an LCD at the request of
                                                                             6 a supplier, the Secretary still requires Medicare suppliers of Part B services,
                                                                             7 including clinical laboratories like Agendia, to go through a four-step administrative
                                                                             8 appeal process to seek Medicare coverage and payment for any claim denied by
                                                                             9 MACs based on an LCD or other MAC policy. This is commonly known as the
                                                                            10 Medicare claims appeal process.
                                                                            11           This four-step claims appeal process consists of two administrative review
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 steps (an initial and a redetermination) adjudicated by private contractors followed
                                                                            13 by a hearing before an ALJ and an administrative appeal with the DAB Appeals
                                                                            14 Council. See 42 U.S.C. §§ 1395ff(a) and (b) and 42 C.F.R. §§ 405.900-405.1140.
                                                                            15 The Medicare Part B claims appeal process is broken due to a heavy backlog of
                                                                            16 cases. See AHA v. Burwell, 209 F. Supp. 3d 221 (D.D.C. 2016), which discusses the
                                                                            17 background and existence of the backlog and the multi-year delays resulting
                                                                            18 therefrom.
                                                                            19           When an appealing Medicare supplier finally completes the claims appeal
                                                                            20 process, judicial review is available under 42 U.S.C. section 1395ff(b)(1)(A), which
                                                                            21 incorporates the judicial review process available to Social Security beneficiaries
                                                                            22 under 42 U.S.C. section 405(g). Moreover, where, as here, an appeal involves
                                                                            23 questions of law or regulation, a supplier may request the DAB to grant it expedited
                                                                            24 access to judicial review. And, also, as here, if the DAB fails to act within 60 days
                                                                            25 of receiving, the supplier may file a lawsuit against the Secretary to resolve the
                                                                            26 questions of law and regulation. 42 U.S.C. § 1395ff(b)(2)(C)(i)(II).
                                                                            27 / / /
                                                                            28 / / /
                                                                                                                            7
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                             Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 13 of 24 Page ID #:104




                                                                             1 III.      THE FACTS
                                                                             2           A.      Background
                                                                             3           In 2003, the newly enacted MMA legislation (footnote 2) called (1) for a plan
                                                                             4 to evaluate new LCDs to determine which should be adopted nationally, and (2) for
                                                                             5 MACs to replace fiscal intermediaries and carriers and to function on a regional
                                                                             6 basis rather than being limited to state jurisdictions. See Department of Health and
                                                                             7 Human Services Office of Inspector General (“OIG”) report entitled, “Local
                                                                             8 Coverage Determinations Create Inconsistencies in Medicare Coverage,” January
                                                                             9 2014 accessible at https://oig.hhs.gov/oei/reports/oei-01-11-00500.pdf. Statement, ¶
                                                                            10 13.
                                                                            11           According to this same January 2014 OIG report (page 8), in October 2011,
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 over one-half of the procedure codes for Medicare Part B services were subject to an
                                                                            13 LCD in one or more states, including California, and 31 percent of laboratory testing
                                                                            14 procedures were subject to LCDs. Importantly, this OIG report further points out
                                                                            15 that some MACs have issued “blanket LCDs prohibiting coverage of all procedure
                                                                            16 codes for new technology, stating that they considered new technology to be
                                                                            17 experimental and thus not covered by Medicare.” OIG Report, p. 10. Plaintiff’s
                                                                            18 Statement, ¶ 14. The MAC policies at issue impose just such a blanket prohibition
                                                                            19 on molecular diagnostic laboratory testing.
                                                                            20           B.      The MAC Policies at Issue.
                                                                            21           Palmetto GBA (“Palmetto”) was the MAC for Agendia’s geographic region
                                                                            22 in 2011.6 That same year, Palmetto developed the Molecular Diagnostic Services
                                                                            23 (“MolDX”) Program to “identify and establish coverage and reimbursement for
                                                                            24 molecular diagnostic tests.” Under this Palmetto program, Palmetto requests
                                                                            25 clinical information about a test “to determine if a test meets Medicare’s reasonable
                                                                            26
                                                                            27   6
                                                                                On September 16, 2013, Noridian Healthcare Solutions (“Noridian”) became the
                                                                            28 MAC for Agendia. Plaintiff’s Statement, page 7, footnote 6 ¶ 15.
                                                                                                                       8
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                             Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 14 of 24 Page ID #:105




                                                                             1 and necessary requirement.” Prior to this technical assessment, “Palmetto will
                                                                             2 consider all [molecular diagnostic] tests investigational and therefore, not a covered
                                                                             3 service” under LCD L32288. Plaintiff’s Statement, ¶ 15.
                                                                             4           During the period at issue here, 2012 and 2013, Palmetto had established
                                                                             5 LCD L32288, confirming “non-coverage” for all molecular diagnostic tests that
                                                                             6 were not explicitly covered by an NCD, an LCD, a Palmetto Coverage Policy
                                                                             7 Article, or approved through the MolDX program. Palmetto also issued a “Policy
                                                                             8 Article” indicating there was “insufficient evidence to support” the reasonable and
                                                                             9 necessary criteria for Medicare reimbursement for Agendia’s BluePrint test.
                                                                            10 Plaintiff’s Statement, ¶ 16.
                                                                            11           There is nothing “local” about LCD L32288 and the MolDX program. While
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 they are administered through a single MAC, Palmetto, their impact on laboratories
                                                                            13 and beneficiaries Palmetto serves is national in scope. Basically, all MACs,
                                                                            14 including Noridian, Agendia’s current MAC (footnote 6), rely on the MolDX
                                                                            15 program to determine coverage for molecular diagnostic laboratory services
                                                                            16 throughout the Country. See Chapter 1, page 1, of Palmetto’s publication entitled,
                                                                            17 “Molecular Diagnostic Program (MolDX), Coverage, Coding, and Pricing
                                                                            18 Standards and Requirements (M00106),” accessible at
                                                                            19 https://palmettogba.com/Palmetto/moldx.Nsf/files/MolDX_Manual.pdf/$File/MolD
                                                                            20 X_Manual.pdf, listing the various MAC jurisdictions that have implemented the
                                                                            21 MolDx program across the Country and in various U.S. Territories. Plaintiff’s
                                                                            22 Statement, ¶ 17.
                                                                            23           As a result, Palmetto’s Medical Director has untethered and unchecked
                                                                            24 discretion in determining Medicare coverage for molecular diagnostic laboratory
                                                                            25 testing. And, the Medical Director and Palmetto exercise such discretionary power
                                                                            26 knowing that they have very limited liability to the public and will be indemnified
                                                                            27 by the Secretary so long as they do not act criminally, fraudulently or grossly
                                                                            28 negligently. See 42 U.S.C. § 1395kk-1(d).
                                                                                                                        9
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                             Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 15 of 24 Page ID #:106




                                                                             1           C.      Agendia’s BluePrint and TargetPrint Tests and the Administrative
                                                                             2                   Appeals Regarding Them
                                                                             3                   1.      Background
                                                                             4           Agendia furnishes molecular diagnostic tests at the request of doctors
                                                                             5 throughout the Country who treat breast cancer patients. In addition to the two tests
                                                                             6 at issue, Agendia provides its MammaPrint test, which is not at issue because
                                                                             7 Palmetto had previously found MammaPrint to be reasonable and necessary and
                                                                             8 thus covered by Medicare. Plaintiff’s Statement, ¶ 18.
                                                                             9           Significant technological changes in the clinical laboratory field have
                                                                            10 occurred since the completion of the Human Genome Project. Most notably, genetic
                                                                            11 and genomic testing are now commonly used by physicians to “personalize” the
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 delivery of medical services to their patients. See CMS comments at 78 Fed. Reg.
                                                                            13 43350, July 19, 2013. Plaintiff’s Statement, ¶ 19.
                                                                            14           Under current Medicare terminology, the BluePrint and TargetPrint tests (as
                                                                            15 well as MammaPrint) are known as “advanced diagnostic laboratory tests,” as
                                                                            16 defined under 42 U.S.C. section 1395m-1(d)(5), which includes laboratory testing
                                                                            17 that consists of “an analysis of multiple biomarkers of DNA, RNA, or proteins
                                                                            18 combined with a unique algorithm to yield a single patient-specific result.”
                                                                            19 Plaintiff’s Statement, ¶ 20.
                                                                            20                   2.      The Two Administrative Appeals
                                                                            21           Upon the written order of the doctors for each of the more than 400 Medicare
                                                                            22 beneficiaries whose claims are at issue in this case, Agendia furnished BluePrint
                                                                            23 and/or TargetPrint tests between June 2012 and January 2013. Agendia’s MAC,
                                                                            24 then Palmetto, initially and upon redetermination, refused payment for the testing on
                                                                            25 the grounds the tests were not covered by Medicare based on LCD L32288 and the
                                                                            26 lack of MolDX program approval. Plaintiffs Statement, ¶ 21.
                                                                            27           Agendia timely requested reconsiderations with a different type of MAC,
                                                                            28 known as a Qualified Independent Contractor (“QIC”), which was required to
                                                                                                                      10
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                             Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 16 of 24 Page ID #:107




                                                                             1 perform an independent review of Palmetto’s coverage denials. The QIC informed
                                                                             2 Agendia that it was also denying coverage “[b]ased on the criteria in L32288 and/or
                                                                             3 the MolDx article.” Plaintiff’s Statement, ¶ 22.
                                                                             4           Agendia timely requested hearings before an ALJ. Plaintiff’s Statement, ¶ 23.
                                                                             5 More than four years later, the Secretary’s Office of Medicare Hearings and Appeals
                                                                             6 finally scheduled ALJ hearings for Agendia, which were conducted by telephone.
                                                                             7 Two expert witnesses testified on behalf of Agendia in each ALJ appeal – William
                                                                             8 Audeh, M.D., an experienced oncologist and Agendia’s Chief Medical Officer and
                                                                             9 Bas Van Der Baan, Agendia’s Chief Clinical Officer. Plaintiff’s Statement, ¶ 23.
                                                                            10           Dr. Audeh, a very experienced oncologist who had treated breast cancer
                                                                            11 patients for 30 years before joining Agendia, also discussed representative cases in
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 each appeal to show how the TargetPrint and BluePrint tests were used to manage
                                                                            13 the patients’ breast cancer in each such case. He further testified that the peer-
                                                                            14 reviewed literature showed that the testing was not experimental or investigational
                                                                            15 but was used to guide treatment by oncologists as a standard of medical practice and
                                                                            16 care in the early stage of breast cancer.
                                                                            17           Relying on LCD L32288, ALJ Bartlett and Michael Cianci concluded that
                                                                            18 Medicare coverage should be denied. As mentioned above, in her 132-page
                                                                            19 decision, ALJ Bartlett treated each Medicare beneficiary the same regardless of the
                                                                            20 patient’s condition and regardless of why each patient’s treating physician ordered
                                                                            21 testing for each beneficiary. Plaintiff’s Statement, ¶ 24.
                                                                            22           ALJ Cianci chose not to defer to the LCD for four beneficiaries, the four who
                                                                            23 Dr. Audeh discussed during the hearing. However, for the approximately 230 other
                                                                            24 beneficiaries, ALJ Cianci chose to give substantial deference to LCD L32288 and
                                                                            25 deny coverage for their testing. Plaintiff’s Statement, ¶ 24.
                                                                            26                   3.      The Requests for Expedited Access to Judicial Review
                                                                            27           On November 6, 2018, Agendia e-filed separate requests for the DAB to grant
                                                                            28 it expedited access to judicial review to challenge the purely legal issues in question
                                                                                                                           11
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                             Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 17 of 24 Page ID #:108




                                                                             1 in the two ALJ appeals pursuant to the provisions of the controlling statute.
                                                                             2 Plaintiff’s Statement, ¶ 25.
                                                                             3           The DAB did not respond to the requests until February 6, 2019, when it
                                                                             4 chose to consolidate the two requests. Notwithstanding the fact that the DAB’s
                                                                             5 response was well beyond the 60-day period allowed for responding to Agendia’s
                                                                             6 requests, the DAB did not issue its determination on the requests until February 15,
                                                                             7 2019. The DAB rejected Agendia’s requests on the ground that the legal challenge
                                                                             8 to LCD L32288 would not be the sole factor for resolving Agendia’s appeals. The
                                                                             9 DAB then referred the matter to its Appeals Council. Plaintiff’s Statement, ¶ 25.
                                                                            10           However, well before the DAB rejected the requests for expedited access to
                                                                            11 judicial review, Agendia filed the instant lawsuit because the DAB had not
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 responded to its two requests for expedited access to judicial review on a timely
                                                                            13 basis – i.e., within 60 days of the DAB’s receipt of Agendia’s requests. Not only
                                                                            14 did the DAB issue its February 15, 2019 determination long after its deadline for
                                                                            15 doing so, but its Appeal Council also issued a determination on February 27, 2019
                                                                            16 overturning the portion of ALJ Cianci’s decision that was favorable to Agendia for
                                                                            17 four of the 231 Medicare beneficiaries. Plaintiff’s Statement, ¶ 25.
                                                                            18 IV.       ARGUMENT
                                                                            19           A.      Standard and Availability of Judicial Review.
                                                                            20           As indicated above, under 42 U.S.C. section 1395ff(b)(1)(A), judicial review
                                                                            21 is permitted of the DAB’s final decisions to the same extent it is available under
                                                                            22 Section 405(g) of Title 42. Pursuant to Section 405(g), judicial review is governed
                                                                            23 by the provisions of the APA at 5 U.S.C. section 706. See Int’l Rehabilitative Scis.,
                                                                            24 Inc. v Sebelius, 688 F.3d 994, 999 (9th Cir. 2012), which involved judicial review of
                                                                            25 a Medicare coverage decision by the Council, but did not involve the specific issues
                                                                            26 raised here.
                                                                            27           Under Section 706, judicial review extends to determining whether the final
                                                                            28 agency’s decision, findings, and conclusions are:
                                                                                                                         12
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                             Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 18 of 24 Page ID #:109




                                                                             1           1.      Arbitrary, capricious, an abuse of discretion, or otherwise not in
                                                                             2 accordance with the law;
                                                                             3           2.      Contrary to constitutional right, power, privilege, or immunity;
                                                                             4           3.      In excess of statutory jurisdiction, authority, or limitations;
                                                                             5           4.      Without observance of procedure required by law; or
                                                                             6           5.      Unsupported by substantial evidence based on the record as a whole.
                                                                             7           Of particular importance here, where there are questions of law or regulation
                                                                             8 that are controlling, and the DAB has no authority to resolve such questions, an
                                                                             9 appellant need not go through the DAB’s Appeals Council before going to court.
                                                                            10 Instead, the appellant may request expedited access to judicial review. 42 U.S.C. §
                                                                            11 1395ff(b)(2)(A). To assure that access is expedited, Congress has required the DAB
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 to make a “prompt determination” when such expedited access is requested. 42
                                                                            13 U.S.C. § 1395ff(b)(2)(B). And, if the DAB fails to act on a request within 60 days
                                                                            14 of receiving it, the appellant may seek review without such a determination having
                                                                            15 been made. 42 U.S.C. § 1395ff(b)(2)(C)(i)(II).
                                                                            16           B.      Jurisdiction
                                                                            17           The Secretary will argue that the Court lacks jurisdiction to resolve the legal
                                                                            18 issues presented because the DAB rejected Agendia’s requests for expedited access
                                                                            19 to judicial review of the two ALJ decisions on February 15, 2019. Agendia e-filed
                                                                            20 its two requests on November 6, 2018, triggering the statutory 60-day time period.
                                                                            21 In its February 6 and 15, 2019 determinations, the DAB ignores this critical fact.
                                                                            22 Instead, the DAB, without explanation, deems the requests for expedited access to
                                                                            23 judicial review to have been received on February 6, 2019, rather than November 6,
                                                                            24 2018. As a result, the DAB does not even discuss whether its February 15, 2019
                                                                            25 decision was timely issued under the governing statute, 42 U.S.C. section
                                                                            26 1395ff(b)(2)(B) – 60 days after receipt.
                                                                            27           At this point in the proceedings, Agendia can only assume that the Secretary
                                                                            28 will assert that the two November 6, 2018 e-filed requests for expedited access did
                                                                                                                        13
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                             Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 19 of 24 Page ID #:110




                                                                             1 not make their way to the DAB “review entity” until sometime after December 16,
                                                                             2 2018, which would arguably make its February 15, 2019 decision timely. In other
                                                                             3 words, while Agendia’s date of filing is undisputed, the Secretary must have some
                                                                             4 reason to try to argue the 60-day statutory period is not mandatory or should be
                                                                             5 excused in this case to allow for a 40-day delay. Neither assertion should be
                                                                             6 accepted. The language of the statute is mandatory – the review entity “shall” make
                                                                             7 a determination on the request in writing within 60 days of receipt. And, there is no
                                                                             8 good cause relief allowed in the statute or elsewhere.
                                                                             9           Moreover, as discussed below, the fact that the DAB unilaterally and without
                                                                            10 explanation has created a date of receipt, which is within 60 days of February 15,
                                                                            11 2019, does not allow the DAB to assert or keep jurisdiction over either of the ALJ
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 appeals. Once the DAB failed to act timely on the requests for expedited access to
                                                                            13 judicial review, it lost jurisdiction over both appeals.
                                                                            14           C.      Jurisdiction Exists to Decide the Collateral Legal Issues Regardless
                                                                            15                   of Whether 42 U.S.C. Section 1395ff(b)(2)(C)(i)(II) Applies.
                                                                            16           The two purely legal issues to be decided in this case are (1) whether the
                                                                            17 delegation of authority to MACs is constitutional; and (2) whether LCD L32288 and
                                                                            18 the MAC’s other policies are enforceable in light of the fact that they were not
                                                                            19 enacted as regulations, as required by 42 U.S.C. section 1395hh.
                                                                            20           Because these legal issues are collateral to the underlying merits of the two
                                                                            21 appeals at issue, further exhaustion of administrative remedies may be deemed
                                                                            22 waived by the Court under well-established case law. See Powderly v. Schweiker,
                                                                            23 704 F.2d 1092, 1095 (9th Cir. 1983) (citing Daniel Freeman Memorial Hospital v.
                                                                            24 Schweiker, 656 F.2d 473, 476 (9th Cir. 1981)) for the proposition that mandamus
                                                                            25 jurisdiction is not precluded by the failure to exhaust administrative remedies in a
                                                                            26 Medicare dispute where the plaintiff is seeking to vindicate an interest in procedural
                                                                            27 regularity, such as whether a Medicare policy was invalid because it was not enacted
                                                                            28 under the appropriate rulemaking requirements. This principle was recently applied
                                                                                                                       14
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                             Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 20 of 24 Page ID #:111




                                                                             1 to allow jurisdiction over a Medicare rulemaking issue even in the context of a
                                                                             2 specific statutory preclusion of review. See Yale New Haven v. Azar, Civ. No. 3:18-
                                                                             3 CV-1230 (JCH), 2019 U.S. Dist. LEXIS 124628 (D.D.C. July 25, 2019).
                                                                             4           Similarly, where, as here, a Medicare supplier of services has presented its
                                                                             5 legal challenges to the Secretary and the Secretary’s decision makers lack authority
                                                                             6 to decide the issues, a court may deem exhaustion waived where the issues are
                                                                             7 collateral to the claims in dispute. See Family Rehab, Inc. v. Azar, 886 F.3d 496,
                                                                             8 501-04 (5th Cir. 2018) (finding constitutional issues to be collateral to the plaintiff’s
                                                                             9 Medicare claims). Here, Agendia is asking the Court to resolve legal issues that will
                                                                            10 allow the resolution of the underlying Medicare claims to proceed in a manner that
                                                                            11 is consistent with the Constitution and the procedural requirements of the Medicare
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 Statutes.
                                                                            13           Thus, even if the Court were to decide Agendia did not exhaust all
                                                                            14 administrative remedies in this matter, it could excuse full exhaustion to address the
                                                                            15 two legal issues that are so critical to the resolution of the two Medicare ALJ
                                                                            16 decisions.
                                                                            17           D.      The Delegation Issue.
                                                                            18           The delegation issue in this case is the same as the delegation issue resolved
                                                                            19 by this Court in the related case, 19-cv-00074, in the Court’s October 29,2019 order.
                                                                            20 The Court rejected the unlawful delegation challenge on the grounds that the MAC
                                                                            21 does not occupy a position of authority where the agency is powerless to overrule its
                                                                            22 decisions. The ALJ and the Appeals Council are free to disregard the LCD provided
                                                                            23 they explain the reasons why the policy was not followed. Oct. 29, 2019 Order,
                                                                            24 ECF No. 31, page 11 of 18.
                                                                            25           Rather than repeat the arguments made in the previous case, Agendia
                                                                            26 respectfully asks the Court to consider the following points that are not discussed in
                                                                            27 the Court’s previous ruling in deciding the delegation issue in this case.
                                                                            28           First, while it is true that the ALJs and the Appeals Council may disregard the
                                                                                                                                15
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                             Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 21 of 24 Page ID #:112




                                                                             1 MACs’ policies, as the ALJ did in the previous case, the ALJs did not do so in the
                                                                             2 two administrative appeals that are the subject of the instant lawsuit. Rather, they
                                                                             3 gave them substantial deference causing the two ALJ’s to deny coverage for all of
                                                                             4 the tests performed except for those furnished on behalf of four beneficiaries. Thus,
                                                                             5 the MACs’ policy decisions were followed and enforced.
                                                                             6           Second, this same binding effect of the LCDs is true in all of the many
                                                                             7 administrative appeals that do not go further than the initial and redetermination
                                                                             8 stages of the process, where the LCDs are binding on the decision makers because
                                                                             9 the decision makers are employed by the MACs. And unless appealed, these
                                                                            10 determinations are binding on the suppliers and other appellants. See 42 C.F.R. §§
                                                                            11 405.928 and 405.958.
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12           Thus, in effect, Congress has empowered MACs to unilaterally and
                                                                            13 prospectively make the law and force it upon others. In Texas v. United States, 300
                                                                            14 F. Supp. 3d 810, 846 (N.D. Tex. 2018), the Court concluded that such a result
                                                                            15 violates the non-delegation doctrine even though CMS maintains and exercises
                                                                            16 complete authority to review the private contractor’s determinations.
                                                                            17           Moreover, in Texas v. United States, 300 F. Supp. 3d at 847-48, the court
                                                                            18 invalidated the delegation of authority to a private party in that matter even though
                                                                            19 the private party was not tasked with regulating business competitors. The court
                                                                            20 held that even if the private contractor is not biased this does not “purge the
                                                                            21 legislative delegation of constitutional infirmity.” Article I’s Vesting Clause is a
                                                                            22 “structural provision that prohibits legislative delegation with or without proof of an
                                                                            23 additional constitutional harm.” The “legislative delegation itself is the harm.”
                                                                            24           E.      The MAC Policies May Not Be Implemented Here, Because They
                                                                            25                   Were Not Promulgated as Regulations, and, thus, the ALJs Acted
                                                                            26                   Without Observance of the Procedure Required by Law.
                                                                            27           As discussed above, under 42 U.S.C. sections 1395hh(a)(2) and (a)(4),
                                                                            28 Congress prohibits any rule, requirement or other statement of policy that
                                                                                                                        16
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                             Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 22 of 24 Page ID #:113




                                                                             1 establishes or changes any substantive legal standard governing the scope of
                                                                             2 Medicare benefits from being implemented unless it is promulgated by the Secretary
                                                                             3 using the procedures required for enacting regulations. Such rulemaking also
                                                                             4 applies to a regulation that includes a provision that was not the “logical outgrowth”
                                                                             5 of a proposed rule. This means such requirements must be enacted pursuant to APA
                                                                             6 notice and comment rulemaking requirements under 5 U.S.C. section 553 before
                                                                             7 they may be implemented.
                                                                             8           This issue was also addressed by the Court in its October 29, 2019 order in
                                                                             9 the previous case. Thus, rather than repeating its previous arguments, the Court
                                                                            10 requests the Court to follow its previous ruling on this same issue and to hold once
                                                                            11 again that LCD L32288 and the MAC’s other policies disallowing coverage for
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 Agendia’s testing are invalid and unenforceable because they were not enacted as
                                                                            13 regulations, as required by 42 U.S.C. section 1395hh.7
                                                                            14           F.      The ALJ’s February 15 and 27, 2019 Decisions Are Ultra Vires
                                                                            15           Because both ALJ Cianci and ALJ Bartlett relied on LCD L32288 to deny
                                                                            16 coverage for Agendia’s testing, and because LCD L32288 is unenforceable and
                                                                            17 invalid, the Court should remand the respective administrative appeals to the two
                                                                            18 ALJs for further proceedings as it did in the previous case. And, most respectfully,
                                                                            19 the Court should deem void and invalid the DAB’s “Review Entity’s” February 15,
                                                                            20 2019 determination rejecting the request for expedited access to judicial review, and
                                                                            21 the Appeals Council’s February 27, 2019 “Own Motion and Decision” reversing
                                                                            22 ALJ Cianci’s ruling in favor of Agendia for four of the 231 Medicare beneficiaries.
                                                                            23
                                                                                 7
                                                                            24     During oral argument, counsel for the Secretary cited and relied on the process
                                                                                 added by Congress in December 2016, 42 U.S.C. section 1395y(l)(5), to avoid the
                                                                            25   impact of 42 U.S.C. section 1395hh. However, the policies at issue here were
                                                                            26   enacted by the MAC in 2011, without going through the processes required by
                                                                                 Section 1395hh or newly added Section 1395y(l)(5). In any event, if Congress
                                                                            27   intended to create an exception for LCDs, it would have done so in Section 1395hh,
                                                                            28   as it did for NCDs.
                                                                                                                            17
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                             Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 23 of 24 Page ID #:114




                                                                             1           Neither the DAB review entity nor the Appeals Council had the authority to
                                                                             2 make determinations regarding any aspect of the two administrative appeals at issue
                                                                             3 once the DAB failed to act timely on the two requests for expedited access to
                                                                             4 judicial review. As discussed above, Agendia timely requested expedited access to
                                                                             5 judicial review of ALJ Cianci’s October 12, 2018 decision on November 6, 2018.
                                                                             6 Because the DAB failed to make a timely determination on the request and because
                                                                             7 Agendia timely filed this lawsuit seeking judicial review of the ALJ’s decision and
                                                                             8 ALJ Bartlett’s decision, the Appeals Council lost jurisdiction over both decisions
                                                                             9 pending further review by this Court.
                                                                            10           No statute or regulation allows for the contemporaneous, piecemeal resolution
                                                                            11 of Medicare appeals by a reviewing court and the DAB. Either an appeal is before
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 the Court or it is before the DAB. The same administrative appeal may not be
                                                                            13 pending at the same time in two different forums. If and when the Court remands
                                                                            14 the matters to the ALJs for further proceedings, and once those proceedings are
                                                                            15 completed, the DAB’s Appeals Council may decide whether to review the outcome
                                                                            16 of the two appeals on its own motion or upon the request of Agendia.
                                                                            17 V.        CONCLUSION
                                                                            18           Based on the foregoing, Agendia requests the Court to remand the two
                                                                            19 appeals to the ALJs for further proceedings in light of the Court’s rulings on the two
                                                                            20 legal issues discussed above.
                                                                            21
                                                                            22 Dated: November 18, 2019                   HOOPER, LUNDY & BOOKMAN, P.C.
                                                                            23
                                                                            24                                            By:        s/
                                                                            25                                                          PATRIC HOOPER
                                                                                                                          Attorneys for Plaintiff AGENDIA, INC.
                                                                            26
                                                                            27
                                                                            28
                                                                                                                                18
                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
                                                             Case 8:19-cv-00030-DOC-JDE Document 26 Filed 11/18/19 Page 24 of 24 Page ID #:115




                                                                             1                                        PROOF OF SERVICE
                                                                             2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                                             3       At the time of service, I was over 18 years of age and not a party to this
                                                                               action. I am employed in the County of Los Angeles, State of California. My
                                                                             4 business address is 1875 Century Park East, Suite 1600, Los Angeles, CA 90067-
                                                                               2517.
                                                                             5
                                                                                     On November 18, 2019, I served true copies of the following document(s)
                                                                             6 described as PLAINTIFF’S MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                                             7 on the interested parties in this action as listed on the Court’s ECF Service List.
                                                                             8        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                                                               the document(s) with the Clerk of the Court by using the CM/ECF system.
                                                                             9 Participants in the case who are registered CM/ECF users will be served by the
                                                                               CM/ECF system. Participants in the case who are not registered CM/ECF users will
                                                                            10 be served by mail or by other means permitted by the court rules.
                                                                            11       I declare under penalty of perjury under the laws of the United States of
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181




                                                                               America that the foregoing is true and correct and that I am employed in the office
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 of a member of the bar of this Court at whose direction the service was made.
                                                                            13           Executed on November 18, 2019, at Los Angeles, California.
                                                                            14
                                                                            15                                                       s/
                                                                                                                                 PATRIC HOOPER
                                                                            16
                                                                            17
                                                                            18
                                                                            19
                                                                            20
                                                                            21
                                                                            22
                                                                            23
                                                                            24
                                                                            25
                                                                            26
                                                                            27
                                                                            28

                                                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT
                                                                                 IMDB_WEB\01558\904\5892773.v1-11/15/19
